

FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT


This Award Agreement (the "Agreement") is entered into as of          (the
"Award Date") by and between Columbia Sportswear Company, an Oregon corporation
(the "Company"), and          (the "Recipient"), for the award of restricted
stock units with respect to the Company's Common Stock ("Common Stock").


The award of restricted stock units to the Recipient is made pursuant to
Section 9 of the 1997 Stock Incentive Plan, as amended (the "Plan") and the
Recipient desires to accept the award subject to the terms and conditions of
this Agreement.


IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.


1. Award and Terms of Restricted Stock Units. The Company awards to the
Recipient under the Plan          restricted stock units (the "Award"), subject
to forfeiture or increase as provided in Section 1(c) of this Agreement and to
the restrictions, terms and conditions set forth in this Agreement.


(a)    Rights under Restricted Stock Units. A restricted stock unit (a "RSU")
represents the unfunded, unsecured right to require the Company to deliver to
the Recipient one share of Common Stock for each RSU. The number of shares of
Common Stock deliverable with respect to each RSU is subject to adjustment
(1) as provided in Section 1(c) of this Agreement and (2) as determined by the
Board of Directors of the Company as to the number and kind of shares of stock
deliverable upon any merger, reorganization, consolidation, recapitalization,
stock dividend, spin-off or other change in the corporate structure affecting
the Common Stock generally.


(b)    Vesting Date. The RSUs awarded under this Agreement shall initially be
100% unvested and subject to forfeiture. The RSUs not forfeited pursuant to
Section 1(c) of this Agreement shall vest on the date (the "Vesting Date") on
which the Compensation Committee of the Board of Directors (the "Compensation
Committee") confirms the Cumulative Operating Income, Average ROIC and Average
Operating Margin, in each case as defined below (collectively, the "Performance
Results"), for the Performance Period, as defined below; provided, however, that
the Recipient has been employed by the Company continuously from the Award Date
to the Vesting Date. If the Vesting Date falls on a weekend or any other day on
which the Nasdaq Stock Market ("NSM") or any national securities exchange on
which the Common Stock then is principally traded (the "Exchange") is not open,
affected RSUs shall vest on the next following NSM or Exchange business day, as
the case may be.


(c)    Adjustment of RSUs.


(1)    Forfeiture of RSUs on Termination of Service. If the Recipient ceases to
be an employee of the Company for any reason prior to the Vesting Date, the
Recipient shall immediately forfeit all outstanding RSUs awarded pursuant to
this Agreement and the Recipient shall have no right to receive the related
Common Stock. Absence on leave approved by the Company (or, if the Recipient is
an executive officer of the Company, by the Board of Directors), shall not be
deemed a termination or interruption of employment or service. Unless otherwise
determined by the Company or the Board of Directors in its sole discretion,
(i) vesting of RSUs shall continue during a medical, family or military leave of
absence, whether paid or unpaid, and (ii) vesting of RSUs shall be suspended
during, and the number of shares deliverable at the Vesting Date shall be
proportionately reduced as a result of, any other unpaid leave of absence.


(2)    Forfeiture of RSUs on Violation of Code of Business Conduct and Ethics.
Recipient acknowledges that compliance with the Company's Code of Business
Conduct and Ethics is a condition to the receipt and vesting of the RSUs. If,
during the term of this Agreement, the Board of Directors (or a committee of
directors designated by the Board of Directors) determines in good faith that
the Recipient's conduct is or has been in violation of the Company's Code of
Business Conduct and Ethics, then the Board of Directors or committee may cause
the Recipient to immediately forfeit all or a portion of the unvested RSUs
granted pursuant to this Agreement and the Recipient shall have no right to
receive the related Common Stock.


(3)    Forfeiture or Increase of RSUs Based on Performance. For the period
beginning          and ending          (the "Performance Period"), the Award
shall be adjusted as follows.


(i)    Adjustment Based on Operating Income and ROIC. 100% of the Award (the
"Operating Income and ROIC Component") is subject to increase or forfeiture (and
if forfeited the Recipient shall have no right to receive the related Common
Stock) based on the Cumulative Operating Income and the Average ROIC of the
Company in the Performance Period, in each case as defined below. The Operating
Income and ROIC Component will be adjusted by multiplying it by the percentage
set forth at the intersection of the Cumulative Operating Income and Average
ROIC in the following matrix. If results are between data points, the percentage
of the Award payable shall be determined by interpolation between data points.


 
 
Cumulative Operating Income (YYYY – YYYY)
($ millions)


Average ROIC (YYYY – YYYY)
At least
$
$
$
%
$
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%
%



          "Cumulative Operating Income" means the sum of the annual income from
operations for each of the fiscal years in the Performance Period as set forth
in the audited consolidated financial statements of the Company, excluding the
following items [omitted] (collectively, the "Excluded Effects"), for the
Performance Period:


          "Average ROIC" means the average annual percentage return on invested
capital in the Performance Period, excluding the Excluded Effects. The return on
invested capital is calculated as follows.


 
 
 
 
 
ROIC
 
=
 
(net operating profit after taxes)
 
 
 
 
 
 
 
 
 
(total assets) — (excess cash) — (non-interest- bearing current liabilities)



Notwithstanding the foregoing, the Compensation Committee may, in its sole
discretion, disregard all or any part of any Excluded Effect when determining
the Performance Results for the Performance Period.


(ii)    Adjustment Based on Operating Margin. If adjustment of the Operating
Income and ROIC Component pursuant to Section 1(c)(3)(i) results in forfeiture
of 100% of the Award, notwithstanding the forfeiture, 100% of the Award shall be
subject to increase or forfeiture (and if forfeited the Recipient shall have no
right to receive the related Common Stock) based on the Average Operating Margin
of the Company relative to the Average Operating Margin of companies in the
Company's peer group in the Performance Period. The peer group has been
determined by the Company for the Performance Period. The number of shares
available under the Award that vest on the Vesting Date will be determined by
the rank of the Company's Average Operating Margin within its peer group at the
conclusion of the Performance Period, as follows:


Percentile Rank
Percent Vesting
Number Vesting
XX-XX
-%
 
XX-XX
-%
 
XX-XX
-%
 
XX-XX
-%
 
+
-%
 



"Average Operating Margin" means the average annual percentage of operating
margin in the Performance Period. The operating margin is calculated as follows.


 
 
 
 
 
OM
 
=
 
(income from operations)
 
 
 
 
 
 
 
 
 
(net sales)

where income from operations and net sales are each as set forth in the audited
consolidated financial statements of the Company.


(d)    Restrictions on Transfer and Delivery on Death. The Recipient may not
sell, transfer, assign, pledge or otherwise encumber or dispose of the RSUs
subject to this Agreement. If the Recipient dies before the delivery date, the
shares will be delivered to the Recipient's estate.


(e)    Voting Rights and Dividend Equivalents. The Recipient shall have no
rights as a shareholder with respect to the RSUs or the Common Stock underlying
the RSUs until the Vesting Date for the relevant RSUs. The Recipient will not be
entitled to receive a cash payment equal to any cash dividends paid with respect
to the Common Stock underlying the RSUs awarded under this Agreement that are
declared prior to the particular Vesting Date for the relevant RSUs.


(f)    Physical Delivery of Share Certificates. As soon as practicable following
the Vesting Date, provided that the Recipient has satisfied its tax withholding
obligations as specified under Section 1(g) and the Recipient has completed,
signed and returned any documents and taken any additional action the Company
deems appropriate, the Company shall deliver the shares of Common Stock
represented by vested RSUs to the Recipient (the date of delivery of such shares
is referred to as a "delivery date"), rounded to the nearest whole share. No
fractional shares of Common Stock shall be issued. The shares of Common Stock
will be issued in the Recipient’s name or, in the event of the Recipient’s death
or total disability, to the Recipient’s beneficiary or executor.


Notwithstanding the foregoing, (i) the Company shall not be obligated to vest or
deliver any shares of Common Stock during any period when the Company determines
that the conversion of a RSU or the delivery of shares hereunder would violate
any federal, state or other applicable laws and may issue shares with any
restrictive legend that, as determined by the Company, is necessary to comply
with securities laws or other regulatory requirements, and (ii) a delivery date
may be delayed in order to provide the Company such time as it determines
appropriate to determine tax withholding and other administrative matters;
provided, however, that in any event the shares shall be delivered not later
than the later to occur of the date that is 2 1/2 months from the end of (i) the
Recipient's tax year that includes the Vesting Date, or (ii) the Company's tax
year that includes the Vesting Date.


(g)    Taxes and Tax Withholding.


(i)    The Recipient acknowledges that under United States federal tax laws in
effect on the Award Date, the Recipient will have taxable compensation income at
the time of vesting based on the Market Value (as defined below) of the Common
Stock on the Vesting Date. The Recipient shall be responsible for all taxes
imposed in connection with the Award, regardless of any action the Company takes
with respect to any tax withholding obligations that arise in connection with
the Award. The Company makes no representation or undertaking regarding the
adequacy of any tax withholding in connection with the grant or vesting of the
Award.


(ii)    The Company shall have the right, but not the obligation, to deduct from
any and all payments made under the Plan, or to withhold from any delivery of
Common Stock hereunder all domestic or foreign income, employment or other tax
withholding obligations, whether national, federal, state or local (the "Tax
Withholding Obligation"), arising as a result of any grant, vesting or delivery
of Common Stock pursuant to this Award, in amounts determined by the Company.
Unless otherwise determined by the Company, the Tax Withholding Obligation will
be satisfied by the Company withholding from the vested shares of Common Stock a
number of whole shares of Common Stock with an aggregate Market Value (as
defined below) equal to the required minimum tax withholding. The Recipient
shall pay to the Company in cash, upon demand, the amount of any Tax Withholding
Obligation that is not satisfied by the withholding of shares described above,
and authorizes the Company to withhold from other amounts payable by the Company
to the Recipient, including through additional payroll withholding, any amount
not so paid. The Company has no obligation to deliver shares of Common Stock
pursuant to this Award until the Company's tax withholding obligations have been
satisfied by the Recipient.


(h)    No Solicitation. The Recipient agrees that for 18 months after the
Recipient's employment with the Company terminates for any reason, with or
without cause, whether by the Company or the Recipient, the Recipient shall not
recruit, attempt to hire, solicit, or assist others in recruiting or hiring, any
person who is an employee of the Company, or any of its subsidiaries. In
addition to other remedies that may be available to the Company, the Recipient
shall pay to the Company in cash, upon demand, the net value of any shares of
Common Stock, valued as of the Vesting Date, delivered under this Agreement if
the Recipient violates this Section 1(h).


(i)    Not a Contract of Employment. This Agreement shall not be construed as a
contract of employment between the Company and the Recipient and nothing
contained in this Agreement or in the Plan shall confer upon the Recipient any
right to be continued in the employment of the Company or any subsidiary or to
interfere in any way with the right of the Company or any subsidiary by whom the
Recipient is employed to terminate the Recipient's employment at any time for
any reason, with or without cause, or to decrease the Recipient's compensation
or benefits.




2.     Miscellaneous.


(a)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subjects hereof.


(b)    Interpretation of the Plan and the Agreement. The Board of Directors, or
a committee of the Board of Directors responsible for administering the Plan
(the "Administrator"), shall have the sole authority to interpret the provisions
of this Agreement and the Plan, and all determinations by it shall be final and
conclusive.


(c)    Section 409A. The Award made pursuant to this Agreement is intended not
to constitute a "nonqualified deferred compensation plan" within the meaning of
Section 409A the Internal Revenue Code of 1986, as amended, and instead is
intended to be exempt from the application of Section 409A. To the extent that
the Award is nevertheless deemed to be subject to Section 409A, the Award shall
be interpreted in accordance with Section 409A and Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance issued after the grant of the Award.
Notwithstanding any provision of the Award to the contrary, in the event that
the Administrator determines that the Award is or may be subject to
Section 409A, the Administrator may adopt such amendments to the Award or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (i) exempt the Award from the
application of Section 409A or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (ii) comply with the
requirements of Section 409A.


(d)    Market Value. "Market Value" as of a particular date shall mean (i) the
closing sales price per share of Common Stock as reported by the NSM on that
date, or (ii) if the shares of Common Stock are not listed or admitted to
trading on the NSM, the closing price on the national securities exchange on
which such stock is principally traded on that date, or (iii) if the shares of
Common Stock are not then listed on the NSM or on another national securities
exchange, the average of the highest reported bid and lowest reported asked
prices for the shares of Common Stock on that date or (iv) if the shares of
Common Stock are not then listed on any securities exchange and prices therefor
are not reported, such value as determined in good faith by the Board of
Directors (or any duly authorized committee thereof) as of that date.


(e)    Electronic Delivery. The Recipient consents to the electronic delivery of
any prospectus and any other documents relating to this Award in lieu of mailing
or other form of delivery.


(f)    Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company's successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon the Recipient's heirs, executors, administrators, successors and
assigns.


(g)    Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.


(h)    Governing Law, Venue and Jurisdiction; Attorneys' Fees. This Agreement
and the Plan will be interpreted under the laws of the state of Oregon,
exclusive of choice of law rules. Venue and jurisdiction will be in the state or
federal courts in Washington County, Oregon, and nowhere else. In the event
either party institutes litigation hereunder, the prevailing party shall be
entitled to reasonable attorneys' fees to be set by the trial court and, upon
any appeal, the appellate court.


(i)    Consent to Transfer Personal Data. By signing this Agreement, the
Recipient voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this paragraph. The
Recipient is not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Recipient's ability to participate in the Plan. The Company and its
subsidiaries hold certain personal information about the Recipient, including
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all entitlement
to shares of stock awarded, canceled, purchased, vested, unvested or outstanding
in the Recipient's favor, for the purpose of managing and administering the Plan
("Data"). The Company and/or its subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Plan, and the Company and/or any of its subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
including the United States. The Recipient authorizes such recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Recipient's participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan and/or the subsequent
holding of shares of stock on the Recipient's behalf to a broker or other third
party with whom the Recipient may elect to deposit any shares of stock acquired
pursuant to the Plan. The Recipient may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, withdrawing consent may affect the Recipient's
ability to participate in the Plan.


(j)    Acknowledgment of Discretionary Nature of the Plan; No Vested Rights. The
Recipient acknowledges and agrees that the Plan is discretionary in nature and
limited in duration, and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The award of RSUs under the Plan
is a one-time benefit and does not create any contractual or other right to
receive a grant of RSUs or benefits in lieu of RSUs in the future. Future
awards, if any, will be at the sole discretion of the Company, including, but
not limited to, the timing of any award, the number of RSUs and vesting
provisions.


(k)    Character of Award. Participation in the Plan is voluntary. The value of
the Award is an extraordinary item of compensation outside the scope of the
Recipient's employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments.


(l)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.


 
 
 
 
 
 
COLUMBIA SPORTSWEAR COMPANY
  
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RECIPIENT
  
 
 
By:
 
 
 
 
 
 
 
 
 
 
 




64071-0002/LEGAL23332709.1